Appeals from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered November 9, 2010 in a personal injury action. The order denied defendants’ motions for summary judgment and granted plaintiff’s cross motion for leave to serve an amended bill of particulars.
Now, upon reading and filing the stipulation withdrawing appeals signed by the attorneys for the parties on May 2 and 19, 2011 and filed on May 23, 2011,
It is hereby ordered that said appeals are unanimously dismissed without costs upon stipulation. Present — Scudder, P.J., Smith, Carni, Sconiers and Green, JJ.